Determination unanimously confirmed without costs and petition dismissed. Memorandum: Petitioner seeks review of the determination by the Board of Education finding him guilty of various charges under Education Law § 3020-a. We reject petitioner’s contention that the determination is not supported by substantial evidence.
Petitioner, a long-term certified music teacher, was charged with 18 separate allegations of insubordination, conduct unbe*1083coming a teacher, and neglect of duty. There is a rational basis for the factual findings made by the panel after a hearing (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). The penalty of dismissal, while severe, "is not so disproportionate to the offenses, in the light of all the circumstances, as to be shocking to one’s sense of fairness” (Matter of Pell v Board of Educ., 34 NY2d 222, 233). (Article 78 Proceeding Transferred by Order of Supreme Court, Suffolk County, Rohl, J.) Present—Callahan, J. P., Pine, Lawton, Doerr and Davis, JJ.